Citation Nr: 9922668	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-19 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
secondary to exposure to toxic fumes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1962 
and from June 1962 to January 1965.

This appeal arises from a decision by the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 1999, the Board vacated its July 1998 decision for 
due process reasons.  The case is now ready for appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for a 
psychiatric disorder secondary to exposure to toxic fumes is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder secondary to exposure to toxic fumes is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a psychiatric 
disorder secondary to exposure to toxic fumes.  The legal 
question to be answered initially is whether the veteran has 
presented evidence of a well-grounded claim; that is, a claim 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him with any further development.  38 U.S.C.A. § 5107(a).  As 
will be explained below, the Board finds that this claim is 
not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; (2) There must be evidence of 
incurrence or aggravation of a disease or injury in service. 
This element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability. Such 
a nexus must be shown by medical evidence. See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Claims for Veterans Appeals, 
lay observation is competent.

The veteran's service medical records show no indication of 
any treatment for or diagnosis of a psychiatric disorder 
during his period of service.  His January 1965 discharge 
physical examination reported no abnormalities associated 
with the condition on appeal.  

The claims folder includes post-service private medical 
records and VA medical records confirming that the veteran 
has been hospitalized on numerous occasions beginning in 1969 
for treatment of mental illness variously described as 
schizophrenia and a bipolar disorder.  Not one of those 
records opined that there was a relationship between the 
veteran's mental illness and any event of military service.

According to the report of a VA special post-traumatic stress 
disorder examination dated in March 1995, the veteran related 
that during his second enlistment he was close to the Vietnam 
War on duty on an aircraft carrier.  He reported that he was 
exposed to fumes and lethal chemicals during his work and 
that he currently had a mental condition as a result.  The 
diagnosis was bipolar disorder, in remission.  The examiner 
did not relate the condition to exposure to toxic fumes in 
service in the diagnosis.

A medical statement dated in May 1996 contains a diagnosis of 
bipolar disorder.  The physician did not render an opinion 
linking the veteran's bipolar disorder to his active service.  
A letter dated in September 1996 from the Oklahoma Department 
of Mental Health and Substance Abuse Services includes a 
diagnosis of bipolar disorder, but no opinion regarding its 
onset.

Choctaw Nation Hospital psychiatric treatment records from 
October 1998 to February 1999 show that he was treated for 
schizophrenia, however, there is no opinion linking it with 
any incident of service.

In February 1999, the appellant testified before the 
undersigned.  To summarize, he related that he was exposed to 
toxic fumes during service that were released by paint and 
solvents.  He reported that he was assigned to the "side 
cleaner division" for three or four months.  His duties 
included scraping off the old paint on naval ships and then 
repainting them.  On several occasions he worked in closed, 
unventilated rooms without any breathing apparatus or 
protection.  He would work eight to twelve hours a day in 
these conditions.  He contends that exposure to these toxic 
fumes caused him to develop a psychiatric disorder.  His 
psychiatrist reportedly told him that "most painters were 
alcoholics," and he admitted on the record to having a past 
problem with alcohol.  He began hallucinating and hearing 
voices about four years after service.  The veteran recalled 
that while in service his executive officer suggested that he 
see a psychiatrist, but he never did.  He did not recall 
having hallucinations in service.  The appellant related that 
his current psychiatrist at the Choctaw Nation Hospital told 
him that it was possible that his psychiatric illness was due 
to his military service, however, the doctor never wrote it 
down in the records.  He last saw this psychiatrist several 
days before the hearing.  The veteran submitted his current 
Choctaw Nation Hospital medical records dated from October 
1998 to February 1999 to the undersigned at the hearing, 
waiving RO consideration.  As noted in the preceding 
paragraph, these records do not contain an opinion linking 
the appellant's psychiatric illness to his military service.

With respect to the foregoing the Board notes that, while the 
veteran claims that he developed the claimed disorder either 
during service or as a result of his service, he has offered 
no competent evidence to establish such a relationship, other 
than his own unsubstantiated contentions.  While the veteran 
is certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 
286, 288 (1992).

With respect to the purported verbal opinion provided by the 
psychiatrist at the Choctaw Nation Hospital, there is no 
evidence of this in the hospital records submitted at the 
February 1999 hearing.  The Board notes that the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  Furthermore, the Board 
finds that there is no duty to notify the appellant pursuant 
to 38 U.S.C.A. § 5103 (West 1991) because the veteran has 
conceded that the psychiatrist never reduced the reported 
opinion to writing.  Therefore, there are no further records 
to obtain from the hospital which would ground the claim.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  
Moreover, it is apparent that the veteran was notified of the 
importance of these psychiatric records because he obtained 
and submitted them himself to the undersigned in February 
1999. 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The service medical 
records do not show the veteran with a psychiatric disorder 
during service.  The veteran has submitted no medical opinion 
or other competent evidence to show that his current 
psychiatric disorder is in anyway related to his period of 
service.  The Board finds, therefore, that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107.  Hence, the benefit 
sought on appeal is denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette, 8 Vet. App. at 79.


ORDER

Service connection for a psychiatric disorder secondary to 
exposure to toxic fumes is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

